The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Detailed Action
Claims 1-20 have been examined.

Claim Objections
Claim 20 line 2 should read "said one or more processors".


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  These claims are directed to a computer program product comprising a computer readable hardware storage device having computer readable program instructions.  The computer readable hardware storage device is not limited in the specification to exclude transmission media.  The specification does address "computer readable storage medium" but this is a different term than is claimed. The examiner recommends either reciting "computer readable storage medium" or describing the storage or hardware as non-transitory.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,416,373. Although the claims at issue are not identical, they are not patentably distinct from each other because as described below.
As per claim 1, this claim recites a subset of limitations found in claim 1 of Patent 11,416,373.  There are no claimed limitations not found in the Patent.	As per claim 2, this claim recites limitations found in claim 1 of Patent 11,416,373 (where claim 1 recites debugging, by the debug container via the one or more processors using the inbound responses).  
As per claims 3 and 4, these claims recite limitations found in claims 3 and 4 of Patent 11,416,373.	As per claims 5 and 6, these claims recite limitations found in claims 2 and 5 of Patent 11,416,373.	As per claims 7 and 10, these claims recite limitations found in claims 7 and 8 of Patent 11,416,373.	As per claims 8 and 9, these claims recite limitations also recited in claims 1 and 2 of the instant application, and are rejected on the same grounds as claim 1 and 2.	As per claims 11 and 12, these claims recite limitations also recited in claims 5 and 3 of the instant application, and are rejected on the same grounds as claims 5 and 3.
As per claims 13 and 14, these claims recite limitations also recited in claims 4 and 6 of the instant application, and are rejected on the same grounds as claims 4 and 6.	As per claims 15 and 16, these claims recite limitations also recited in claims 1 and 2 of the instant application, and are rejected on the same grounds as claims 1 and 2.	As per claims 17 and 18, these claims recite limitations also recited in claims 5 and 3 of the instant application, and are rejected on the same grounds as claims 5 and 3.
As per claims 19 and 20, these claims recite limitations also recited in claims 4 and 6 of the instant application, and are rejected on the same grounds as claims 4 and 6.	



Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 7-8 of U.S. Patent No. 11,416,373. Although the claims at issue are not identical, they are not patentably distinct from each other as described below.	As per claim 1, this claim recites a subset of limitations found in claim 1 of Patent 11,416,373.  Patent 11,416,373 does not claim a data store configured to receive the outbound request together with the inbound responses via an indirect path from the gateway to the data store, said indirect path being routed through at least one intervening connection between the gateway and the data store.
Webb (US Patent Application Publication 2019/0018760) teaches a system for transactions to determine a baseline state (see abstract) including an analytics server that receives transaction logs from services gateways (paragraph 54) for storage in a transaction log repository (paragraph 54); the transactions including request and response data (paragraph 30).	It would have been obvious to a person of ordinary skill in the art to modify the container duplication system claimed by Patent 11,416,373 such that the gateway further transfers transaction logs to a remote transaction log repository attached to an analytics server, as taught by Webb ('760).  This modification would have been obvious because the remote transaction log repository may collect all transaction records from multiple clients and gateways to a central location (Webb ('760) paragraph 54), and one of ordinary skill in the art would appreciate that obtaining transaction logs from multiple clients and gateways would increase the analytic capabilities of the analytics server.
As per claim 2, this claim recites limitations found in claim 1 of Patent 11,416,373 (the last step of claim 1).	As per claims 3 and 4, these claims recite limitations found in claims 3 and 4 of Patent 11,416,373.	As per claims 5 and 6, these claims recite limitations found in claims 2 and 5 of Patent 11,416,373.	As per claim 7, Patent 11,416,373 does not expressly claim executing a production version of software code on production hardware, and a debug version of code on debug hardware.  Claim 9 of Patent 11,416,373 recites that the debug container is executed on hardware that is optimized for generating debug information.  It would be obvious to a person to modify the container duplication system claimed by Patent 11,416,373 such that the production container is executed on hardware that is not optimized for generating debug information.  This modification would have been obvious because, as it would be clear to one of ordinary skill in the art, hardware optimizations for generating debug information are not optimized for executing production software, which does not utilize debugging overhead.
As per claims 8 and 9, these claims recite limitations also recited in claims 1 and 2 of the instant application, and are rejected on the same grounds as claim 1 and 2.	As per claim 10, Patent 11,416,373 does not expressly claim, in response to completion of debugging, terminating the debug container.  	Chen (US Patent 9436583) teaches a replica of an application being run to perform debugging operations on copied requests to a primary application (see abstract).  The replica application may be terminated based on debugging activity completing (column 15 lines 55-60).Prior to the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the container duplication system claimed by Patent 11,416,373 such that debugging software is terminated when debugging is completed, as taught by Chen ('583).  This modification would have been obvious because, as would be clear to one of ordinary skill in the art, terminating unnecessary debugging software will save computing resources.	As per claims 11 and 12, these claims recite limitations also recited in claims 5 and 3 of the instant application, and are rejected on the same grounds as claims 5 and 3.
As per claims 13 and 14, these claims recite limitations also recited in claims 4 and 6 of the instant application, and are rejected on the same grounds as claims 4 and 6.	As per claims 15 and 16, these claims recite limitations also recited in claims 1 and 2 of the instant application, and are rejected on the same grounds as claims 1 and 2.	As per claims 17 and 18, these claims recite limitations also recited in claims 5 and 3 of the instant application, and are rejected on the same grounds as claims 5 and 3.
As per claims 19 and 20, these claims recite limitations also recited in claims 4 and 6 of the instant application, and are rejected on the same grounds as claims 4 and 6.


Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

 
Claims 2, 6, 8-14, 16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 line 2 recites the limitation "the stored inbound responses".  This limitation lacks antecedent basis.  Claim 1 recites the responses being received by a data store but do not recite that they are stored.
Claim 6 line 2 recites the limitation "the user requests".  This limitation lacks antecedent basis.
Claim 8 line 3 recites the limitation "the one or more processors".  This limitation lacks antecedent basis.  This limitation is repeated in later lines and in dependent claims.
Claim 14 line 3 recites the limitation "the user requests".  This limitation lacks antecedent basis.
Claim 16 line 2 recites the limitation "the stored inbound responses".  This limitation lacks antecedent basis. 
Claim 20 line 3 recites the limitation "the user requests".  This limitation lacks antecedent basis.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 15-20 is/are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  These claims are directed to a computer program product comprising a computer readable hardware storage device having computer readable program instructions.  The computer readable hardware storage device is not limited in the specification to exclude transmission media.  The specification does address "computer readable storage medium" but this is a different term than is claimed. The examiner recommends either reciting "computer readable storage medium" or describing the storage or hardware as non-transitory.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Note that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 2, 4, 6-9, 13, 14-16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Parikshan: Live Debugging of Production Systems in Isolation by Nipun Arora (from the IDS submitted August 3, 2022) (herein Arora) in view of Webb (US Patent Application Publication 2019/0018760).
As per claim 1, Arora discloses a system, comprising:
	one or more processors;
	a production container configured to execute, using the one or more processors, computer software in the production container (section 3.1, a debug container is cloned);
	a debug container that is a replica of the production container is configured to execute, in the debug container using the one or more processors, computer software corresponding to the computer software in the production container (section 3.1, the debug container may execute a snapshot of the production container);
	a gateway through which (i) an outbound request from the computer software executing in the production container is sent, using the one or more processors, to a remote server and (ii) inbound responses to the outbound request are received, using the one or more processors, from the remote server (section 3.2.1, data from the client is sent to a proxy which sends the communication to the production container).Arora does not expressly disclose the system comprising: a data store configured to receive, using the one or more processors, the outbound request together with the inbound responses via an indirect path from the gateway to the data store, said indirect path being routed through at least one intervening connection between the gateway and the data store.

Webb ('760) teaches a system for transactions to determine a baseline state (see abstract).  Within the system an analytics server receives transaction logs from services gateways (paragraph 54) for storage in a transaction log repository (paragraph 54) and the transactions include request and response data (paragraph 30).Prior to the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the transaction duplication gateway disclosed by Arora such that the gateway further transfers transaction logs to a remote transaction log repository attached to an analytics server, as taught by Webb ('760).  This modification would have been obvious because the remote transaction log repository may collect all transaction records from multiple clients and gateways to a central location (paragraph 54), and one of ordinary skill in the art would appreciate that obtaining transaction logs from multiple clients and gateways would increase the analytic capabilities of the analytics server.As per claim 2, Arora in view of Webb ('760) discloses the system of claim 1, wherein the computer software executing in the debug container is configured to receive, using the one or more processors, the stored inbound responses (section 3, traffic is duplicated to the cloned debug container) and to debug, using the one or more processors, the computer software executing in the production container using the inbound responses received by the computer software executing in the debug container (Arora section 5 provides examples of using the stored information to debug a container).As per claim 4, Arora in view of Webb ('760) discloses the system of claim 1.  
Arora in view of Webb ('760) does not expressly disclose the system wherein the computer software in the debug container is configured to be executed, using the one or more processors, on hardware that is optimized for generating debug information by using solid state storage devices, a larger memory capacity than the production container’s memory capacity, and a larger CPU capacity than the production container’s CPU capacity.Arora teaches that an extra server that hosts a debug container may be used to host multiple debug containers (section 3.1). Arora also teaches that the debug containers may experience extreme slow-downs (second to last paragraph of section 5).Prior to the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the container debugging system disclosed by Arora in view of Webb ('760) such that the debug container is hosted on a server with a solid state storage device and a large memory and CPU capacities.  This modification would have been obvious because, as would be clear to one of ordinary skill in the art, large memory pools and CPU capabilities will make a host more capable of handling slow software and multiple concurrent software containers, as is experienced by Arora. Utilization of a solid-state storage device within the server hosting a debug container would provide the expected benefits of lower access time and latency (see, for example, NPL references in the case file related to Solid-state drives).As per claim 6, Arora in view of Webb ('760) discloses the system of claim 1, wherein one or more processors are configured to record, and subsequently replay to the computer software executing in the debug container, the user requests and responses of execution of the computer software in the production container (Arora sections 3.2.1 and 3.3, requests and responses are replayed).As per claim 7, Arora in view of Webb ('760) discloses the system of claim 1, wherein	the production container is configured to execute, on production hardware in the production container using the one or more processors, a production version of software code (Arora section 3.1, an external mode utilizes an extra server as a host that provides a totally separate environment for the debug container such that it will not impact performance of the production container); and	the debug container is configured to execute, on debug hardware in the debug container using the one or more processors, a debug version of the software code (Arora section 3.1, an external mode utilizes an extra server as a host that provides a totally separate environment for the debug container such that it will not impact performance of the production container).As per claims 8 and 9, these claims recite limitations found in claims 1 and 2, respectively, and are respectively rejected on the same ground as claims 1 and 2.As per claims 13 and 14, these claims recite limitations found in claims 4 and 6, respectively, and are respectively rejected on the same grounds as claims 4 and 6.As per claims 15 and 16, these claims recite limitations found in claims 1 and 2, respectively, and are respectively rejected on the same ground as claims 1 and 2.As per claims 19 and 20, these claims recite limitations found in claims 4 and 6, respectively, and are respectively rejected on the same grounds as claims 4 and 6.Claim 3, 12, and 18 is rejected under 35 U.S.C. 103 as being unpatentable over Arora in view of Webb ('760) and Guan (US Patent Application Publication 2014/0289707).As per claim 3, Arora in view of Webb ('760) discloses the system of claim 1.  Arora in view of Webb ('760) does not expressly disclose the system wherein	the production container is configured to run, using the one or more processors, a first build of software that has a maximum number of compiler optimizations enabled for maximum performance of the computer software; and	the debug container is configured to run, using the one or more processors, a second build of the computer software that has a minimal number of compiler optimizations so as to increase a debug ability of the debug container and to reduce an impact of compiler errors.Guan ('707) teaches a software debugging system in which both optimized and non-optimized debug versions of software are compiled (see abstract and paragraphs 11 - 12). Prior to the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the software container debugging disclosed by Arora such that the production container is optimized and the debug copy is not optimized, as taught by Guan ('707). This modification would have been obvious because, as would be clear to one of ordinary skill in the art, compiler optimizations mean that the produced software is more compact and may run more efficiently, while use of non-optimized version for debugging allows the debugging personnel to utilize information about code instruction ordering and generally ease debugging (Guan ('707) paragraphs 4, 5 and 9). As per claims 12 and 18, these claims recite limitations found in claim 3 and are rejected on the same grounds as claim 3.Claim 5, 11, and 17 is rejected under 35 U.S.C. 103 as being unpatentable over  Arora in view of Webb ('760) and Park (US Patent Application Publication 2011/0252404).Arora in view of Webb ('760) discloses system of claim 1 wherein the one or more processors are configured to store debug information generated by the corresponding computer software executing in the debug container (section 5 provides examples of using the stored information to debug a container).Arora in view of Webb ('760) does not expressly disclose the system wherein the one or more processors are configured to utilize the stored debug information through a web interface.Park ('404) teaches performing remote debugging of software using a web browser interface (paragraph 1). Prior to the effective filing date of the claimed invention it would have been it would have been obvious to a person of ordinary skill in the art to modify the container debugging system disclosed by Arora such that a user may interact with the debugging system remotely using a web browser interface, as taught by Park ('404). This modification would have been obvious because remote debugging, as would be clear to one of ordinary skill in the art, saves a user from needing to relocate to be near to the machine being debugged, while the web interface is more convenient to unskilled user than a command line interface (Park ('404) paragraphs 8 and 9). As per claims 11 and 17, these claims recite limitations found in claim 3 and are rejected on the same grounds as claim 5.Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Arora in view of Webb ('760) and Chen (US Patent 9,436,583).Arora in view of Webb ('760) discloses the method of claim 9.  Arora in view of Webb ('760) does not expressly disclose said method further comprising: in response to completion of said debugging, terminating the debug container.
Chen ('583) teaches a replica of an application being run to perform debugging operations on copied requests to a primary application (see abstract).  The replica application may be terminated based on debugging activity completing (column 15 lines 55-60).Prior to the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the transaction duplication gateway disclosed by Arora in view of Webb ('760) such that debugging software is terminated when debugging is completed, as taught by Chen ('583).  This modification would have been obvious because, as would be clear to one of ordinary skill in the art, terminating unnecessary debugging software will save computing resources.




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
	Lavelle teaches a gateway connecting a controller to database server wherein the gateway can collect an audit trail information from the controller when network communication is down and appended the information to an extended database when network operation is restored.  
	Fok teaches a system for logging mobile device activity utilizing a diagnostic application that performs network functions to interact with the collection of mobile device log data.




Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SCHELL whose telephone number is (571) 272-8186.  The examiner can normally be reached on Monday through Friday 9AM-5:00PM (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  Please note that all agendas or related documents that Applicant would like reviewed should be sent at least one full business day (i.e. 24 hours not including weekends or holidays) before the interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached at (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  The fax phone number for the examiner is 571-273-8186.  The examiner may be e-mailed at joseph.schell@uspto.gov though communications via e-mail are not permitted without a written authorization form (see MPEP 502.03).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JS/JOSEPH O SCHELL/Primary Examiner, Art Unit 2114